DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.

The instant application is a CIP of US 13/785,691, filed March 05, 2013. 

Claims 1,4,6-9,11,13-16,19-24 and 26 are pending and under consideration. 


Claim Rejections - 35 USC § 112-1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	
Claims 1,4,6-9,11,13-16,19-24 and 26 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
This rejection has been amended in response to Applicants Remarks dated 04/12/2021. Applicant’s Remarks were partially persuasive and the remaining issues are set forth below. 
	Enablement is considered in view of the Wands factors (MPEP 2164.01(a)).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.

(4) the nature of the invention/ (8) the breadth of the claims -The claims are drawn to methods of reprogramming aged adult stem cells (AASC) or stem cells from a subject more than 40 years of age, using the intracellular matrix (ICM) of young adult stem cells (YASC). The nature of the invention is based on the premise that the younger adult stem cells contain factors that can affect the older stem cells and reprogram them. The claims have been limited such that the methods results in cells with increased expression of calreticulin and galactosidase-b1. Claims are now limited to use of a 0.4 micron filter. Claims now require the ICM be from cell less than 30 years old.

(2) the amount or direction or guidance presented/(3) the presence or absence of working examples- 


It is reiterated, the identity of the cells with regard to type and age is important, as is the method of lysis and filtration. There are various independent and dependent claims that vary with regard to these parameters. As set forth previously, and below, because the identity of the necessary factors to obtain recited effects is not known, it must be known precisely what cells are used, how they are used, and what effects occur. It is noted that all independent claims 1 and 11 are now limited to physiological rupture and passive filtering through a 0.4 micron filter. Claims 24 and 26 are not.

In the working examples, the specification teaches collecting “young” adult stem cells by treating young donor with a white blood cell booster, Neupogen. The age of the young donor is not provided in the working examples and the claims define it as an age less than “about” 30. The specification teaches that the YASCs are placed in a transwell that enables normal, natural lysis (physiological rupture, as claimed) of the cell to release ICM contents. A 0.4m filter allows passage of intracellular contents through to a lower chamber that contains aged adult stem cells (AASC) to be reprogrammed. The age of the YASCs is not disclosed. Paragraph 45 discusses, as an alternative, isolation of factors from the YASC lysate and administration of cell-free ICM to the transwell culture.  Because the active components are not known, the whole filtrate is required to obtain any effect. Claims 24 and 26 are not limited to passive filtration through a 0.4 micron filter and therefore encompass other filtration methods that could alter the final filtrate composition. Importantly, any effect the invention may have on AASCs is obtained as taught in the working examples of the specification and when the cell-free filtrate is used as a whole. Applicant has added to claim 1, “wherein the ICM includes one or more of bioactive lipids….” Claim 24 recites, “intracellular matrix (ICM) comprising cytokines and chemokines” . While the language is not closed, it is noted that the entire ICM should be present, not just cytokines and chemokines. Likewise, claim 26 requires the lysate comprise an ICM comprising only exosomes and/or microvesicles. The specification, at paragraph 29, states, “Without wishing to be limited by theory, the present disclosure contemplates that one or more biomolecules such as cytokines, chemokines, growth factors, bioactive lipids, microvesicles and exosomes, which are contained intracellularly within the YASC as well as part of the cellular membrane itself, herein referred to as the intracellular matrix (ICM), function as reprogramming agents in the present disclosure”. Thus, the identity of the active reprogramming agents is clearly not known. 
With regard to gene expression levels as recited in claim 1, Example 2 provides expression analysis using probes for 84 genes reported to be linked to cellular aging, epigenetics and senescence. The specification teaches that AASCs have elevated levels of most aging-related cellular genes compared to after reprogramming. The specification states, “Of note, a number of genes that were modulated after exposure to the ICM of YASC were epigenetic regulators, such as the histone deacetylase, SIRT1, or indirect epigenetic modulators, such as the chromatin remodeling factor, BMI1.” (see paragraph 46). It is noted that the results were obtained by qPCR which uses mRNAs. Because mRNAs pass through the filter, it is not known if the qPCR is controlled to remove any mRNAs from the YASCs that diffuse through the membrane into the AASC portion of the transwell. Example 2 states that epigenetic regulator expression was "modulated" following exposure to lysate from YASCs. However, “modulation” is a generic term and it is unclear what is meant by modulation of epigenetic regulator expression. The specification does not teach if the changes observed were an effect of the YASC components on the AASCs or if the qPCR assay was measuring components of the YASC ICM. There are no control experiments (a well lacking AASCs), to show no presence of YASC mRNA in the samples. 
With regard to the ages of the cells, the specification fails to teach the age of the YASCs that were effective at “reprogramming” aged cells. Example 2 discusses that gene expression profiles change as cells age. Without knowing the active components in reprogramming, one cannot know what aged cells comprise any gene expression products that may be necessary for reprogramming. The specification fails to teach a specific age or expression profile of effective YASCs. The Grecco declaration filed 04/12/21 states that in the experiments in the declaration, the aged cells were >60 years (4 individuals averaging 60.4) and the young cells were fromindividuals 18-29 years old with an average of 22.2 (5 individuals).  This fails to establish the ages of the individual used in the experiments presented in the specification at filing. 
The effect claimed is an important issue. Claim 1 requires increased expression of calreticulin and galctosidase-b1. As mentioned above, using qPCR, the spec does not support that the measured gene expression levels were from mRNA generated by the aged cells and not those provided by the young cells. Claims 11 and 24 require no effect at all and thus, carrying out the method with no effect has no enabled use. Claim 26 requires the AASCs be reprogrammed, which is a broad and generic term. The specification defines reprogramming as the reactivation of youthful patterns of gene expression. 


The previous issue of infusion volume is withdrawn given Applicant’s remarks that it would be within the realm of the skilled artisan to determine effective volumes.  
In sum, it appears claim 1 would be enabled if the phrase requiring the ICM only have one of the list components were removed and if the increased gene expression that is recited were shown to be a product of the AASC genome and not mRNA from the YASC. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/           Primary Examiner, Art Unit 1632